Exhibit 10.1
SYKES ENTERPRISES, INCORPORATED
FOURTH AMENDED AND RESTATED
2004 NONEMPLOYEE DIRECTOR FEE PLAN
ARTICLE I. DEFINITIONS
     1.1 DEFINITIONS. Whenever the following terms are used in this Plan they
shall have the meanings specified below unless the context clearly indicates to
the contrary:
(a) “Board”: The Board of Directors of the Company.

(b) “Common Stock”: The Company’s Common Stock, par value $.01 per share.

(c) “Company”: Sykes Enterprises, Incorporated or any successor or successors
thereto.

(d) “Nonemployee Director”: An individual duly elected or chosen as a Director
of the Company who is not also an employee of the Company or its subsidiaries.

(e) “Plan”: The Plan set forth in this instrument as it may, from time to time,
be amended.

(f) “Share”: A fully paid, non-assessable share of Common Stock.
ARTICLE II. PURPOSE
     The purpose of this Plan is to secure for the Company and its shareholders
the benefits of the incentive inherent in increased ownership of Common Stock of
the Company by members of the Board of Directors of the Company who are not
employees of the Company or any of its Subsidiaries, by providing for the
payment of a portion of each Nonemployee Director’s compensation in Common
Stock. It is expected that such ownership will further align the interests of
such Nonemployee Directors with the shareholders of the Company, thereby
promoting the long-term profits and growth of the Company, and will encourage
such Nonemployee Directors to remain directors of the Company. It is also
expected that the Plan will encourage qualified persons to become directors of
the Company.
ARTICLE III. INITIAL GRANT OF SHARES
     In consideration of joining the Board, upon the initial election of a
Nonemployee Director to the Board, such Non-employee Director shall receive an
award of Shares. The number of Shares shall be determined by dividing a dollar
amount to be determined from time to time by the Board (to be set at $60,000) by
an amount equal to the closing price of the Company’s common stock on the
trading day immediately preceding the date the Nonemployee Director is elected,
rounded to the nearest whole number of Shares. The initial grant of Shares shall
vest in twelve equal quarterly installments, one-twelfth on the date of grant
and an additional one-twelfth on each of each third monthly anniversary of the
date of grant thereafter. The award shall lapse with respect to all unvested
Shares in the event the Non-employee Director ceases to be a Director of the
Company, and such unvested Shares shall be forfeited.
ARTICLE IV. ANNUAL RETAINER AWARD
     In consideration of their services as members of the Board, each
Nonemployee Director shall be entitled to receive an annual retainer award
consisting of Shares and cash in such amount as shall be determined from time to
time by the Board (to be set at $95,000, effective as of May 20, 2011). The
number of Shares shall be determined by dividing a dollar amount of the annual
retainer to be determined from time to time by the Board (to be set at $45,000)
by an amount equal to the closing price of the Company’s common stock on the
date of the Company’s annual meeting of shareholders, rounded to the nearest
whole number of Shares. The remainder of the award shall be payable in cash.
     In addition to the annual retainer award described above, any non-employee
Chairman of the Board shall receive an additional annual cash award of $100,000,
and each non-employee director serving on a committee of the Board shall receive
an additional annual cash award in the following amounts:

1



--------------------------------------------------------------------------------



 



          POSITION   AMOUNT
Audit Committee
       
Chairperson
  $ 20,000  
Member
  $ 10,000  
 
       
Compensation & Human Resource Development Committee
       
Chairperson
  $ 15,000  
Member
  $ 7,500  
 
       
Finance Committee
       
Chairperson
  $ 12,500  
Member
  $ 7,500  
 
       
Nominating and Corporate Governance Committee
       
Chairperson
  $ 12,500  
Member
  $ 7,500  

     The total annual equity retainer award for each Non-employee Director
provided for in this Article IV, shall vest in eight equal quarterly
installments, one-eighth on the day following the annual meeting of shareholders
and an additional one-eighth on each third monthly anniversary of such date
thereafter. The total annual cash compensation shall vest in four quarterly
installments, one-fourth on the day following the annual meeting of shareholders
and an additional one-fourth on each third monthly anniversary of such date
thereafter. The award shall lapse with respect to all unvested Shares and unpaid
cash in the event the Non-employee Director ceases to be a Director of the
Company, and such unvested Shares and cash shall be forfeited.
     The provisions of this Article IV for the annual retainer award to
Nonemployee Directors shall not limit the ability of the Board to provide for
additional compensation payable to Nonemployee Directors for services on behalf
of the Board over and above those typically expected of Directors. The Board
will determine the cash compensation for any Non-employee director serving on a
special committee of the Board.
ARTICLE V. ADMINISTRATION, AMENDMENT AND TERMINATION
     5.1 ADMINISTRATION. The Plan shall be administered by the Board. The Board
shall have such powers as may be necessary to discharge its duties hereunder.
The Board may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be counsel to the Company. All decisions and
determinations by the Board shall be final and binding on all parties.
     5.2 AMENDMENT AND TERMINATION. The Board may alter or amend this Plan from
time to time or may terminate it in its entirety; provided, however, that, any
amendment which must be approved by the shareholders of the Company in order to
comply with applicable law or the rules of any national securities exchange or
securities listing service upon which the Shares are traded or quoted shall not
be effective unless and until such approval is obtained. Presentation of the
Plan or any amendment thereof for shareholder approval shall not be construed to
limit the Company’s authority to offer similar or dissimilar benefits in plans
that do not require shareholder approval.
     5.3 ADJUSTMENTS. In the event of any change in the outstanding Common Stock
by reason of (a) any stock dividend, stock split, combination of shares,
recapitalization or any other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing,
the number or kind of Shares that may be issued under the Plan automatically
shall be adjusted so that the proportionate interest of the Nonemployee

2



--------------------------------------------------------------------------------



 



Directors shall be maintained as before the occurrence of such event. Such
adjustment shall be conclusive and binding for all purposes with respect to the
Plan.
     5.4 SUCCESSORS. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purpose of this Plan), and the heirs, beneficiaries, executors and
administrators of each Nonemployee Director.
ARTICLE VI. SHARES SUBJECT TO PLAN
     Subject to adjustment as provided in this Plan, the total number of Shares
of Common Stock which may be issued under this Plan shall initially be Four
Hundred Fifty Thousand (450,000). Shares may be shares of original issuance or
treasury shares or a combination of the foregoing.
ARTICLE VII. GENERAL PROVISIONS
     7.1 NO CONTINUING RIGHT TO SERVE AS A DIRECTOR. Neither the adoption or of
this Plan, nor any document describing or referring to this Plan, or any part
thereof, shall confer upon any Nonemployee Director any right to continue as a
director of the Company or any subsidiary of the Company.
     7.2 GOVERNING LAW. The provisions of this Plan shall be governed by
construed in accordance with the laws of the State of Florida.
     7.3 WITHHOLDING TAXES. To the extent that the Company is required to
withhold Federal, state or local taxes in connection with any component of a
Nonemployee Director’s compensation in cash or Shares, and the amounts available
to Company for such withholding are insufficient, it shall be a condition the
receipt of any Shares that the Nonemployee Director make arrangements
satisfactory to the Company for the payment of the balance of such taxes
required to be withheld, which arrangement may include relinquishment of the
Shares. The Company and a Nonemployee Director may also make similar
arrangements with respect to payment of any other taxes derived from or related
to the payment of Shares with respect to which withholding is not required.
7.4 MISCELLANEOUS. Headings are given to the sections of this Plan as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the singular
shall also include within its meaning the plural, and vice versa.

3